     Case 7:21-cv-00073 Document 1 Filed on 02/26/21 in TXSD Page 1 of 18




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

MELISSA MEZA, and                                    §
                                                     §
ARNOLD RODRIGUEZ                                     §
    Plaintiffs,                                      §
                                                     §      Civil Action No. 7:21-cv-73
v.                                                   §
                                                     §
ALL VALLEY TRUCKING, LLP,                            §
MAGIC VALLEY CONCRETE, LLC,                          §      JURY DEMANDED
MAGIC VALLEY MANAGEMENT                              §
SERVICES, LLC,                                       §
RIO VALLEY PIPE, LLC, and                            §
UPPER VALLEY MATERIALS, LLC,                         §
all d/b/a CAPA                                       §
        Defendants                                   §

              ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       COME NOW Plaintiffs Melissa Meza and Arnold Rodriguez, by and through their

undersigned attorney of record, and file this Original Complaint against Defendants All Valley

Trucking, LLP, Magic Valley Concrete, LLC, Magic Valley Management Services, LLC, Rio

Valley Pipe, LLC, and Upper Valley Materials, LLC, all such Defendants doing business as

“CAPA”, (collectively “Defendants”) to enforce their rights pursuant to Title VII of the Civil

Rights Act of 1964 (as amended), 42 U.S.C. §§ 2000e et seq. and Title I of the Civil Rights Act of

1991, 42 U.S.C. § 1981a, (“Title VII), 29 U.S.C. § 206(d) (“Equal Pay Act”), and Texas

Commission on Human Rights Act, Tex. Lab. Code §§ 21.001 et seq. (“TCHRA”), and would

show as follows:

                                        I.     PARTIES

       1.1.    Plaintiff Melissa Meza (“Meza”) is an individual and is a resident of the State of

                                                1
     Case 7:21-cv-00073 Document 1 Filed on 02/26/21 in TXSD Page 2 of 18




Texas. Meza resides in Hidalgo County, Texas.

       1.2.    Plaintiff Arnold Rodriguez (“Rodriguez”) is an individual and is a resident of the

State of Texas. Rodriguez resides in Hidalgo County, Texas.

       1.3.    Defendant All Valley Trucking, LLP, d/b/a CAPA, is a domestic limited liability

partnership doing business in the State of Texas. This Defendant can be served with process by

serving Rufino Garza, who upon information and belief is a partner of this entity, at 7301 W.

Expressway 83, Mission, Texas 78572.

       1.4.    Defendant Magic Valley Concrete, LLC, d/b/a CAPA, is a domestic limited

liability company doing business in the State of Texas. This Defendant can be served with process

by serving its registered agent for service of process, Rufino Garza, 7301 W. Expressway 83,

Mission, Texas 78572.

       1.5.    Defendant Magic Valley Management Services, LLC, d/b/a CAPA, is a domestic

limited liability company doing business in the State of Texas. This Defendant can be served with

process by serving its registered agent for service of process, Ramiro J. Flores, 7301 W.

Expressway 83, Mission, Texas 78572.

       1.6.    Defendant Rio Valley Pipe, LLC, d/b/a CAPA, is a domestic limited liability

company doing business in the State of Texas. This Defendant can be served with process by

serving its registered agent for service of process, Rufino Garza, 7301 W. Expressway 83, Mission,

Texas 78572.

       1.7.    Defendant Upper Valley Materials, LLC, d/b/a CAPA, is a domestic limited

liability company doing business in the State of Texas. This Defendant can be served with process

by serving its registered agent for service of process, Rufino Garza, 7301 W. Expressway 83,

Mission, Texas 78572.



                                                2
      Case 7:21-cv-00073 Document 1 Filed on 02/26/21 in TXSD Page 3 of 18




        1.8.   At all times pertinent to this Complaint, Defendants have been a single, integrated

enterprise.

        1.9.   At all times pertinent to this Complaint, Defendants have been joint employers of

Plaintiffs.

                             II.     JURISDICTION AND VENUE

        2.1.   This Court has subject matter Jurisdiction under 28 U.S.C. § 1343(a)(4) and 28

U.S.C. § 1331 because this civil action arises under the Constitution, laws, or treaties of the United

States; specifically, Title VII of the Civil Rights Act of 1964 (as amended), 42 U.S.C. §§ 2000e et

seq. and Title I of the Civil Rights Act of 1991, 42 U.S.C. § 1981a, (“Title VII), 29 U.S.C. § 206(d)

(“Equal Pay Act”),

        2.2.   This Court has supplemental Jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        2.3.   This Court has personal jurisdiction over Defendants because Defendants conduct

business in Texas and have entered into relationships with Plaintiffs in Texas and committed

actions in Texas that give rise to this cause of action.

        2.4.   Venue is proper in this district under 28 U.S.C. § 1391 inasmuch as a substantial

part of the events or omissions giving rise to this claim occurred in such district.



                                        III.    COVERAGE

        3.1.   At all times pertinent to this Complaint, Defendants have continuously done

business in Texas and have continuously had at least 15 employees.

        3.2.   At all times pertinent to this Complaint, Defendants have continuously been an




                                                   3
      Case 7:21-cv-00073 Document 1 Filed on 02/26/21 in TXSD Page 4 of 18




employer engaged in an industry affecting commerce under Title VII, 42 U.S.C. §§ 2000e(b), (g),

and (h).

       3.3.    At all times pertinent to this Complaint, Plaintiffs were employed by Defendants.

       3.4.    At all times pertinent to this Complaint, Defendants have acted, directly or

indirectly, in the interest of an employer or joint employer with respect to Plaintiffs.

       3.5.    At all times pertinent to this Complaint, Defendants have each been an employer

within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       3.6.    At all times pertinent to this Complaint, Defendants have each been an enterprise

within the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

       3.7.    At all times pertinent to this Complaint, Defendants have each been an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of Section

3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in

commerce or in the production of goods for commerce, or employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce by

any person and in that said enterprise has had and has an annual gross volume of sales made or

business done of not less than $500,000 (exclusive of excise taxes at the retail level which are

separately stated).

       3.8.    At all times pertinent to this Complaint, Plaintiffs were each an individual employee

who was engaged in commerce or in the production of goods for commerce as required by 29

U.S.C. § 206-207.

       3.9.    At all times pertinent to this Complaint, Defendants have been a single, integrated

enterprise.




                                                  4
      Case 7:21-cv-00073 Document 1 Filed on 02/26/21 in TXSD Page 5 of 18




        3.10.   At all times pertinent to this Complaint, Defendants have been joint employers of

Plaintiffs.

                IV.     EXHAUSTION OF ADMINISTRATIVE REMEDIES

        4.1.    Plaintiff Meza filed a “Charge of Discrimination” with the Equal Employment

Opportunity Commission (“EEOC”) on, or about, August 7, 2018, alleging sex discrimination,

retaliation, and Equal Pay Act violations. The EEOC issued a Letter of Determination on May 20,

2020 finding reasonable cause to believe Defendants violated the Title VII and the Equal Pay Act.

The EEOC issued its “Notice of Right to Sue” on December 17, 2020, and this matter is being

filed within 90 days of receipt of the “Notice of Right to Sue.”

        4.2.    Plaintiff Rodriguez filed a “Charge of Discrimination” with the Equal Employment

Opportunity Commission (“EEOC”) on, or about, August 21, 2018, alleging retaliation. The EEOC

issued a Letter of Determination on May 21, 2020 finding reasonable cause to believe Defendants

violated Title VII. The EEOC issued its “Notice of Right to Sue” on December 17, 2020, and this

matter is being filed within 90 days of receipt of the “Notice of Right to Sue.”



                              V.     FACTUAL BACKGROUND

        5.1.    On, or about, September 11, 2017, Arnold Rodriguez was hired by Defendants as

Human Resources Director.

        5.2.    As Human Resource Director, Rodriguez’ duties included, but were not limited to

managing employee issues, I-9 eligibility, preparing job descriptions, unemployment claims,

worker’s compensation claims, and overseeing the human resource department and staff.

        5.3.    Also chief among Rodriguez’ job duties were monitoring and ensuring compliance

with state and federal employment laws including Title VII, Equal Pay Act, Family Medical Leave



                                                 5
      Case 7:21-cv-00073 Document 1 Filed on 02/26/21 in TXSD Page 6 of 18




Act, Fair Labor Standards Act, the Texas Labor Code, and all other state and federal employment

laws and regulations.

       5.4.     Immediately upon his hiring it became apparent to Rodriguez that little had been

done in the past to ensure such compliance. For example, even though Defendants were federal

contractors and the filing of an EEO-1 Report was required, this had never been done. All

employment processes were manually performed, and no data was organized or capable of being

reported.

       5.5.     Based upon his concerns that there seemed to have been little effort to comply with

state and federal employment laws and regulations, Rodriguez almost immediately began

attempting to educate and impress upon Defendants’ owners, Ramiro Flores (“Flores”) and Rufino

Garza (“Garza”), the importance of such compliance.

       5.6.     On or about November 8, 2017, Rodriguez explained to the owners that the human

resources policies and procedures were outdated and that this made it very difficult to comply with

state and federal employment laws and regulations.

       5.7.     Flores stated that he believed the Defendants may not be in compliance as there had

been little effort to maintain an effective human resources department in the past. However, Garza

expressed no opinion.

       5.8.     Finally, after initial resistance by Defendants, Rodriguez convinced Defendants to

acquire a very basic electronic Human Resource Information System (“HRIS”) to assist with

gathering, organizing, and reporting (for EEO-1 Report purposes) hiring data and employee

demographics.

       5.9.     During the ensuing months Rodriguez continued to attempt to educate and impress

upon the owners the importance of compliance with state and federal employment laws and



                                                 6
      Case 7:21-cv-00073 Document 1 Filed on 02/26/21 in TXSD Page 7 of 18




regulations. Often the owners expressed no interest and Garza at times made comments to the

effect that he did not care what the law required, and he would run his companies as he wanted.

       5.10.     Still, Rodriguez continued in his efforts to educate the owners and to promote

compliance. For example, in March 2018 Rodriguez made a presentation to the owners and

managers on the “State of the Company.” One of the topics of the presentation was potential pay

inequities.

       5.11.     Rodriguez continued to express his concerns that compliance with laws, including

antidiscrimination laws and wage & hour laws, seemed unimportant to management and owners.

       5.12.     Safety was another issue that concerned Rodriguez. For example, records regarding

safety inspections, worker’s compensation cases, and driver training were lacking. So, in May

2018, Rodriguez and Defendants’ general counsel Jacqueline Salinas met with owner Rufino

Garza. The purpose of the meeting was to emphasize to Garza the need to employ a person to

address the needs of the company as they related to risk management, safety, and worker’s

compensation.

       5.13.     Rodriguez and Salinas presented the resume of Melissa Meza. Meza was the most

qualified candidate for this position. Garza agreed to hire Meza as the “Risk Management

Assistant” at $13.00 per hour but made clear he was not supportive of her performing more than

recordkeeping and administrative work.

       5.14.     Meza was hired on May 21, 2018.

       5.15.     Very soon after she was hired, managers began to call upon Meza to perform

various safety work including:

              a). Assisting with the Mine Safety and Health inspections;

              b). Developing safety-related forms that improved information gathering and incident
                  reporting;

                                                  7
     Case 7:21-cv-00073 Document 1 Filed on 02/26/21 in TXSD Page 8 of 18




           c). Investigating accidents; and

           d). Processing worker’s compensation claims.

       5.16.   Because of the duties she was now performing, Meza was performing the work of

a “Safety Coordinator.”

       5.17.   On or about June 4, 2018, Rodriguez met with owner Garza and informed him that

Meza was performing the duties of “Safety Coordinator” and suggested that her pay should be

increased because a previous employee, a male, performing similar duties earned approximately

$50,000 annually. Garza stated that Meza’s pay would remain $13.00 per hour. Garza then stated

there were already too many “muchachas” working in the office.

       5.18.   On or about June 11, 2018, a male was hired as “Sales Coordinator” without

involvement of Human Resources. The male was to perform the same job duties as a female,

Roxana Alvarado, who had been performing her job for approximately four years. The male was

to be paid $46,000 annually and was to be provided use of a company vehicle. Alvarado was paid

only $13.00 per hour and was not afforded use of a company vehicle.

       5.19.   Rodriguez expressed his concerns to the owners that the disparity in the pay

between the newly hired male Sales Coordinator and Alvarado violates the law. The owners

refused to increase Alvarado’s pay to an amount comparable to the newly hired male.

       5.20.   Also on or about June 11, 2018, Rodriguez met with owners Garza and Flores and

again raised the issue of Meza’s pay since she had been performing the job duties of “Safety

Coordinator.” Owner Garza stated that her pay would remain at $13.00 per hour.

       5.21.   Rodriguez reminded Garza that the previous person performing this job, a male,

was paid a salary of $50,000 annually. Garza then stated that he did not want a woman in the

position of Safety Coordinator. Flores told Garza he should not say that out loud.

                                                8
     Case 7:21-cv-00073 Document 1 Filed on 02/26/21 in TXSD Page 9 of 18




       5.22.   Rodriguez informed Meza that her pay would remain $13.00 per hour. Meza told

Rodriguez she was performing the job of Safety Coordinator and should be paid fairly.

       5.23.   On or about June 21, 2018, Rodriguez, Meza, and owner Flores were in a meeting.

Meza discussed her plans to conduct site inspections the next day beginning with the mine in

Penitas. Flores told her to cancel the inspections because she may get hurt, and that owner Garza

did not want her doing that type of work and that he did not want her working around mostly men.

Once Meza left the room Flores told Rodriguez the Garza “had a problem” with Meza doing safety

work for Defendants.

       5.24.   On or about July 2, 2018, Rodriguez informed the owners and managers of different

projects currently undertaken by human resources. One such project involved training of Meza

with regard to safety and risk management policies and practices to support compliance.

       5.25.   That same day owner Garza told Rodriguez that he did not want Meza as the Safety

Coordinator and that the Fleet Manager, Robert Luna, would be in charge of hiring a new Safety

Coordinator. Garza further stated that Meza was not to perform any safety-related duties.

       5.26.   Rodriguez told Garza this decision would be problematic because Meza was

already performing much of the safety-related work and was about to introduce a complete safety

program.

       5.27.   Rodriguez also told Garza that if his decision to remove Meza’s safety-related

duties was because she was a woman, then this is illegal employment discrimination.

       5.28.   Rodriguez informed Meza of Garza’s decision to remove her from her safety-

related work. Meza stated that she felt like she was being discriminated against because she is a

woman. Rodriguez told Meza that if she believed she was experiencing employment

discrimination she should contact the EEOC.



                                                9
     Case 7:21-cv-00073 Document 1 Filed on 02/26/21 in TXSD Page 10 of 18




       5.29.   In addition to Rodriguez, Meza also complained about this gender and pay

discrimination to Angie Arredondo, another HR employee, who also advised Meza of her right to

report these violations to the EEOC.

       5.30.   Meza additionally reported these violations to general counsel Salinas.

       5.31.   Also on or about July 2, 2018 Dan Doerrfeld, Defendants’ Director of Business

Development and Sales, notified Rodriguez that there was a new position available, Customer

Service Coordinator, for which he wanted to interview Meza. Doerrfeld stated that he reviewed

Meza’s resume and she had sales coordinator experience, as well as an outgoing, high-energy

personality that was essential for this position.

       5.32.   Doerrfeld further stated this new position would be performing the same work as a

current position, Central Dispatcher. Doerrfeld further stated the Central Dispatcher, a person

called “Woody”, was making over $45,000 a year, plus commission, so he wanted to start the new

Customer Service Coordinator at about $40,000. However, Doerrfeld stated, Garza would likely

not approve $40,000 so he would request a starting salary of $38,000 for Meza then in three months

ask that it be increased to $40,000.

       5.33.   Doerrfeld interviewed Meza for the position of Customer Service Coordinator.

Doerrfeld told Meza that, with the owners’ approval, the starting annual salary for the position

would be $38,000 with a potential increase to $40,000 after three months.

       5.34.   On or about July 9, 2018 Dan Doerrfeld and Rodriguez met with the company

owners Garza and Flores to discuss placing Meza in the new position of Customer Service

Coordinator.

       5.35.   Doerrfeld requested to hire Melissa at $38,000 annually then three months later,

based on performance, increase the pay to $40,000.



                                                    10
     Case 7:21-cv-00073 Document 1 Filed on 02/26/21 in TXSD Page 11 of 18




       5.36.   Garza agreed to allow Doerrfeld to hire Melissa as Customer Service Coordinator

at $13.00 an hour. Doerrfeld and Rodriguez expressed to Garza that hiring Meza, a female, at

$13.00 an hour to do the same work as a male, Woody, would be discriminatory. Garza stated

that he didn’t care about that and that he was the one who determined what people were paid.

       5.37.   Also on or about July 9, 2018 Meza expressed to Rodriguez that she believed she

was being discriminated against because of her sex, female. Arnold Rodriguez advised Melissa

that she could make her concern known to the EEOC.

       5.38.   Despite Meza’s numerous complaints of gender discrimination, Defendants did

nothing to remedy the violations.

       5.39.   Also on or about July 9, 2018, Rodriguez and Angie Arredondo met with the

general counsel Salinas.    Rodriguez and Arredondo expressed their concerns about sexual

discrimination regarding Meza and Roxana Alvarado. Salinas stated that she agreed that owner

Garza’s behavior was discriminatory. Salinas stated that she would speak to Garza about the issue.

       5.40.   On or about July 10, 2018, Rodriguez informed owner Garza of a well-qualified

applicant for the Safety Coordinator position whose name was Diana Combs. Garza again stated

that Robert Luna was tasked with hiring the new Safety Coordinator, but that Garza would not

approve of a woman being hired for the Safety Coordinator position. Garza stated that he would

approve of a woman being hired as a receptionist or to work in HR, but not as a Safety Coordinator.

       5.41.   Later that same day, Rodriguez told general counsel Salinas of his conversation

with Owner Garza during which Garza stated he would not allow a woman to be hired as Safety

Coordinator.

       5.42.   On or about July 12, 2018 Defendants’ CFO Montez instructed Rodriguez to

terminate Meza. Rodriguez asked why Meza was being terminated. Montez responded that



                                                11
     Case 7:21-cv-00073 Document 1 Filed on 02/26/21 in TXSD Page 12 of 18




Rodriguez should state that Meza’s role was no longer required or to use any other reason so long

as Meza was terminated.

       5.43.   Rodriguez notified Meza of the Defendants decision to terminate her. Meza

responded that she believed her termination to be discriminatory based on her sex. Rodriguez

advised Meza that she could present her concerns regarding discrimination to the EEOC, but that

he was directed to terminate her effective immediately.

       5.44.   Meza was terminated because of her gender, because she requested similar pay for

performing similar work performed by males for Defendants, and because she engaged in

protected activity by complaining of and thereby opposing gender discrimination and equal pay

violations.

       5.45.   On or about July 19, 2018 Rodriguez met with Robert Luna, the Fleet Manager who

had been assigned the duty of hiring a new Safety Coordinator. Rodriguez discussed with Luna

an applicant that Rodriguez had interviewed by telephone and had referred to Luna. The applicant,

Diana Combs, a female, was qualified, and bilingual. Luna stated that it didn’t matter what Combs

qualifications were, Garza would never hire a female for that role.

       5.46.   On or about July 30, 2018, Rodriguez sent an email to owners Garza and Flores

stating his concern that Defendants had previously failed to comply with antidiscrimination laws

and that Defendants fail to view such compliance as important.

       5.47.   After Meza’s termination, Rodriguez arranged and attended a meeting, along with

Meza and other employees, with a private attorney to discuss Defendants’ discriminatory

employment practices and to seek legal advice regarding how best to protect employees from such

practices and methods of seeking legal redress.

       5.48.   Defendants became aware of Rodriguez’ involvement with this attorney meeting.



                                                  12
     Case 7:21-cv-00073 Document 1 Filed on 02/26/21 in TXSD Page 13 of 18




       5.49.   On or about August 6, 2018 in-house general counsel Salinas and CFO Montez met

with Arnold Rodriguez and notified him of his termination due to the “failure of the HR department

to progress.” Salinas stated that the termination is irreversible, and Rodriguez was to leave

immediately. Rodriguez gathered his personal belongings in the office, with Montez checking

every item Rodriguez removed from the office.

       5.50.   Rodriguez was terminated because he requested similar pay for females performing

similar work performed by males for Defendants, because he engaged in protected activity by

complaining of and thereby opposing gender discrimination and equal pay violations, and because

he informed employees of their right to file discrimination charges with the EEOC and assisted

them with obtaining legal advice and guidance.

       5.51.   After terminating the employment of Rodriguez in retaliation for his opposing

Defendants’ discriminatory employment practices, Defendants further retaliated against

Rodriguez by making defamatory and disparaging comments about him.

       5.52.   The above stated recitation of facts is intended to provide the factual background

for this lawsuit and is not intended to be a full, complete, and comprehensive statement of each

and every fact relevant to this case.

                                 VI.    CAUSES OF ACTION:

A.     Melissa Meza

                                 Violation of Title VII
                         and Texas Commission on Human Rights Act


       6.1.    From about May 21, 2018, until about July 12, 2018, Defendants violated Title VII,

42 U.S.C. § 2000e-2 and Texas Labor Code § 21.051 by denying Meza employment positions and




                                                 13
       Case 7:21-cv-00073 Document 1 Filed on 02/26/21 in TXSD Page 14 of 18




by paying her a lower wage than that paid to male employees performing the same or similar work

under same or similar conditions because of her sex.

        6.2.   The effect of the practices complained of herein has been to deprive Meza of equal

employment opportunities and otherwise adversely affect her status as an employee because of her

sex.

        6.3.    The unlawful employment practices complained of herein were intentional.

        6.4.   The unlawful employment practices complained of herein were done with malice

or with reckless indifference to the federally protected rights of Meza.

        6.5.   As a result of Defendant’s violations of Title VII, Meza has suffered mental

anguish, emotional pain and suffering, inconvenience, loss of enjoyment of life, and actual

damages in the form of lost wages and benefits (past and future), and other losses.

        6.6.   As a result of these violations of Title VII and TCHRA, Meza requests that she be

awarded all actual, compensatory, and punitive damages to which she is entitled pursuant to Title

VII and TCHRA, as well as all equitable relief, attorney’s fees, and costs.

                                 Violation of Equal Pay Act
                         and Texas Commission on Human Rights Act


        6.7.   From about May 21, 2018, until about July 12, 2018, Defendants violated the

FLSA, 29 U.S.C. § 206(d)(1) and § 215(a)(2), and Texas Labor Code § 21.051 by paying Meza a

lower wage than that paid to male employees for equal work on jobs the performance of which

required substantially equal skill, effort, and responsibility, and which were performed under

similar working conditions.

        6.8.   As a result of the acts complained of herein, Defendants have unlawfully withheld

payment of wages due to Meza.



                                                14
     Case 7:21-cv-00073 Document 1 Filed on 02/26/21 in TXSD Page 15 of 18




       6.9.     Defendants willfully violated Plaintiff’s rights under the Equal Pay Act.

       6.10.    As a result of Defendant’s unlawful conduct, Plaintiff is entitled to actual and

compensatory damages, including the amount of back pay equal to the difference between the

amount she was paid and the amount her male counterpart was paid.

       6.11.    Defendants’ violations as described herein were not based in good faith nor did

Defendants have a reasonable basis to believe their conduct complied with the Equal Pay Act.

Therefore, Plaintiff seeks and is entitled to an award of liquidated damages pursuant to 29 U.S.C.

§ 216(b).

       6.12.    Plaintiff also seeks compensation for expenses and costs of court that will be

incurred in this action. Plaintiff is also entitled to reasonable and necessary attorney’s fees

pursuant to 29 U.S.C. § 216(b).


       Violation of Title VII, Equal Pay Act, and Texas Commission on Human Rights Act
                                      RETALIATION


       6.13.    From about May 21, 2018, until about July 12, 2018, Defendants violated Title VII,

42 U.S.C. § 2000e-3, FLSA, 29 U.S.C. § 215(a)(3), and Texas Labor Code § 21.055 by retaliating

against Meza.

       6.14.    As described herein Meza engaged in protected activity and, because she engaged

in such protected activity, Meza was subjected to one or more adverse employment actions

including continued deprivation of employment positions, wages less than those paid to male

employee comparators, and termination of employment.

       6.15.    Defendants’ violations as described herein were not based in good faith nor did

Defendants have a reasonable basis to believe their conduct complied with the Equal Pay Act.




                                                 15
     Case 7:21-cv-00073 Document 1 Filed on 02/26/21 in TXSD Page 16 of 18




        6.16.   The unlawful practices complained of herein were intentional, were done with

malice or with reckless indifference to the federally protected rights of Meza and were willful.

        6.17.   As a result of Defendants’ unlawful retaliation, Meza has suffered mental anguish,

emotional pain and suffering, inconvenience, loss of enjoyment of life, and actual damages in the

form of lost wages and benefits (past and future), and other losses.

        6.18.   As a result of Defendants’ unlawful retaliation, Meza requests that she be awarded

all actual, compensatory, punitive, and liquidated damages to which she is entitled pursuant to

Title VII, the Equal Pay Act, and the Texas Commission on Human Rights Act, and as well as all

equitable relief, attorney’s fees, and costs.



B.      Arnold Rodriguez

        Violation of Title VII, Equal Pay Act, and Texas Commission on Human Rights Act
                                       RETALIATION

        6.19.   Defendants violated Title VII, 42 U.S.C. § 2000e-3, FLSA, 29 U.S.C. § 215(a)(3),

and Texas Labor Code § 21.055 by retaliating against Rodriguez.

        6.20.   As described herein Rodriguez engaged in protected activity and, because he

engaged in such protected activity, Rodriguez was subjected to one or more adverse employment

actions including termination of employment. Additionally, Defendants made defamatory and

disparaging comments about him.

        6.21.   Defendants’ violations as described herein were not based in good faith nor did

Defendants have a reasonable basis to believe their conduct complied with the Equal Pay Act.

        6.22.   The unlawful practices complained of herein were intentional, were done with

malice or with reckless indifference to the federally protected rights of Rodriguez and were willful.




                                                 16
     Case 7:21-cv-00073 Document 1 Filed on 02/26/21 in TXSD Page 17 of 18




        6.23.   As a result of Defendants’ unlawful retaliation, Rodriguez has suffered mental

anguish, emotional pain and suffering, inconvenience, loss of enjoyment of life, and actual

damages in the form of lost wages and benefits (past and future), and other losses.

        6.24.   As a result of Defendants’ unlawful retaliation, Rodriguez requests that he be

awarded all actual, compensatory, punitive, and liquidated damages to which he is entitled

pursuant to Title VII, the Equal Pay Act, and the Texas Commission on Human Rights Act, and

as well as all equitable relief, attorney’s fees, and costs.

                                          VII.    Injunction

        7.1.    The conduct of Defendants as alleged herein was intentional and Plaintiffs request

the Defendants be enjoined from engaging in such unlawful employment practices and that the

Court order such other affirmative action as the Court may deem appropriate.

                                 VIII. JURY TRIAL DEMAND

        8.1     Plaintiffs demand a jury trial on all issues so triable.

                                  IX.     PRAYER FOR RELIEF

                WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Defendant be

cited to appear and answer, and that on final trial, Plaintiff have judgment against Defendant as

follows:

        a.      Determining that Defendants engaged in unlawful intentional discriminatory
                employment practices as alleged herein;

        b.      Determining that Defendants engaged in discriminatory employment practices with
                malice or with reckless indifference to the federally protected rights of Plaintiffs,
                and with conscious disregard to such rights;

        c.      Determining that Defendants actions were not based in good faith nor did
                Defendants have a reasonable basis to believe their conduct complied with the
                Equal Pay Act;




                                                   17
Case 7:21-cv-00073 Document 1 Filed on 02/26/21 in TXSD Page 18 of 18




 d.    Enjoining Defendants from engaging in such unlawful employment practices and
       reinstating Plaintiffs;

 e.    Awarding Plaintiffs back pay;

 f.    Awarding Plaintiffs front pay;

 g.    Awarding Plaintiffs compensatory damages for emotional pain, suffering,
       inconvenience, mental anguish, and loss of enjoyment of life;

 h.    Awarding Plaintiffs punitive damages;

 i.    Awarding Plaintiffs pre- and post-judgment interest;

 j.    Awarding Plaintiffs liquidated damages;

 k.    Awarding Plaintiffs costs and expenses, including reasonable attorney’s fees and
       expert’s fees;

 l.    Awarding Plaintiffs pecuniary damages for costs related to seeking subsequent
       employment; and

 m.    The award of such other and further relief, both at law and in equity, to which
       Plaintiffs may be justly entitled under Title VII, the FLSA (Equal Pay Act), and
       TCHRA.


                                    Respectfully submitted:

                                    By: /s/ David G. Langenfeld
                                            David G. Langenfeld
                                            Attorney-in-Charge
                                            State Bar No. 11911325
                                            Fed. ID No. 15878
                                            LEICHTER LAW FIRM
                                            1602 East 7th Street
                                            Austin, TX 78702
                                            Tel.: (512) 495-9995
                                            Fax: (512) 482-0164
                                            Email: david@leichterlaw.com

                                    ATTORNEYS FOR PLAINTIFFS




                                        18
